Mr. Justice Robb
delivered the opinion of the court:
Appeal from a decision of the Patent OiSce. sustaining the opposition of the appellee, General Electric Company, to the registration by the appellant, Anglo-American Incandescent Eight Company, of the word “Mazda” as a trademark for incandescent gas mantles.
The appellee registered and very extensively advertised and used this word as a trademark for incandescent electric lamps prior to its adoption and use by the appellant. The evidence fully sustains the finding of the Examiner of Interferences that appellant “not only knew of the prior use of the word ‘Mazda’ upon electric lamps by the General Electric Company (the appellee), but adopted the same for gas mantles because of the publicity which the mark had attained from its extensive advertising by the latter Company.”
The trademark act (33 Stat. at E. T24, Chap. 592, Comp. Stat. 913, § 9485), to which we have many times referred, denies registration to trademarks which are identical with a registered or known trademark owned and in use by .another, and appropriated to merchandise of the same descriptive properties, or which so nearly resemble such a registered or known trademark as to'be likely to cause confusion or mistake in the mind of the public or to deceive .purchasers, if appropriated to merchandise of the same descriptive properties. As we said in Phœnix Paint & Varnish Co. v. John T. Lewis & Bros. 32 App. D. C. 285, in enacting this legislation Congress evidently intended to prevent the registration of a mark that would enable an unscrupulous dealer to obtain the benefit of a valuable trade reputation established by conscientious effort and fair dealing, to the injury of the public, as well as to one who had established such a reputation. It is our duty, therefore, to give the act such a practical interpretation as will effectuate its obvious intent. In the above-cited case we ruled that “two trademarks may be said to be *387appropriated to merchandise of the same descriptive properties, in the sense meant by the statute, when the general and essential characteristics of the goods are the same.”
The Century Dictionary thus defines the noun “property:” “Any character always present in an individual or a class; an essential attribute; a peculiar quality; loosely, any quality or characteristic.” We think Congress, in using the words “descriptive properties,” intended that they should be given their popular signification. Giving them that signification, no trademark may be registered when it is appropriated to goods of the same general qualities or characteristics as those of the goods to which another trademark already has been appro priated. In American Stove Co. v. Detroit Stove Works, 31 App. D. C. 304, we ruled that gasolene stoves and coal or wood stoves were goods of the same descriptive properties, within the meaning of the trademark act. We think that decision controlling here. It wTas pointed out that the two classes of stoves were devoted to the same general use, that of heating and cooking; in other words, that their general qualities or characteristics were so nearly identical that the vending of each by two rival manufacturers, under the same trademark, would be likely to cause confusion, to the injury of the one first to adopt the mark, and to the general public. In the present case, as in the above-cited case, the goods are used for the same purposes, namely, artificial lighting. They not only are usually sold by the same dealer, but frequently are used .together on combination fixtures. While, of course, no one of average intelligence would purchase a “Maxda” gas mantle in the belief that it was a “Mazda” electric lamp, the average person luould believe that he was purchasing the product of the manufacturer of “Mazda” lamps. See Walter Baker & Co. v. Harrison, 32 App. D. C. 272. It requires no argument to demonstrate that injury might result from such confusion, both to the appellee and to the general public.
The decision is affirmed. Affirmed.